Citation Nr: 0003506	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The claimant had active duty for training from May 1967 to 
September 1967 and from August 1974 to May 1975.

This appeal arises from a January 1996 rating decision of the 
New York, New York, RO which denied service connection for 
bilateral defective hearing.  The claimant was scheduled for 
a hearing at the RO before a traveling Member of the Board of 
Veterans' Appeals (Board) on January 10, 2000.  He failed to 
report for that hearing.  


REMAND

Findings on a June 1995 VA audiometric examination reveal 
that the claimant currently has recognized bilateral 
defective hearing pursuant to the provisions of 38 C.F.R. 
§ 3.385 (1999).  

The claimant's extensive military medical records, all of 
which post date the above noted periods of active duty for 
training, indicate that he may have had bilateral defective 
hearing as early as October 1976.  

There are no military medical records covering either period 
of active duty for training in the claims folder at the 
current time.  The question of whether the claimant has 
submitted a well-grounded claim for service connection for 
bilateral defective hearing cannot be addressed until the RO 
has obtained all military medical records covering both 
periods of active duty for training, to the extent that such 
clinical records exist.  

The case is REMANDED for the following action:

The RO should obtain from the National 
Personnel Records Center and/or the 
appropriate service department complete 
service medical records covering both 
periods of active duty for training, for 
association with the claims folder.  

When the above development has been completed, the RO should 
further review the REMANDED issue.  In the event, the benefit 
sought on appeal is not granted, the appellant should be 
furnished with a supplemental statement of the case, and 
afforded a reasonable time to reply thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
claimant unless notified.  The purpose of this REMAND is to 
procure clarifying data, and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



